WHITING, P. J.
The questions of law raised upon this appeal are identically the same as some of those passed upon in the case of Gibson v. Smith et al. (decided at' this term of court), reported in 24 S. D. —, 124 N. W. 733. The plaintiff and appellant is the same in each case, and the defendants are claiming under the same tax deed in each case, this case, therefore, being controlled in all things by the above-mentioned case, is, for the reasons stated in such opinion affirmed.
The judgment of the lower court and the order denying a new trial are affirmed.